DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.
In response to pages 10-11, the applicant states that Kim fail to disclose the limitation of the claims such as a receiver, configured to receive the handover-free UE identifier from the UE, wherein the transmitter is further configured to send a dedicated intra-cell UE identifier of a current serving cell of the UE to the UE.  IN reply, Kim discloses a receiver for receiving mobile ID which includes in the preamble that UE send to the base station [Par. 0056, Both the base station and the mobile station are aware of preamble sequences used when the mobile station already includes its mobile station identifier assigned thereto.  In other words, preamble sequences used among a plurality of preamble sequences when a mobile station having its mobile station identifier attempts random access are already allocated, and when a mobile station already includes its mobile station identifier assigned thereto, it forms a random access preamble by selecting one among the pre-allocated preamble sequences or using a preamble sequence allocated by the base station and transmits the random access preamble to the base station.  Accordingly, the base station can know whether the mobile station already includes a mobile station identifier or not from the random access preamble transmitted from the mobile station.]. So, the preamble which includes mobile ID in order to allow the base station to determine if the system already assigned ID to mobile or not.  Kim further discloses the transmitter is further configured to send a dedicated intra-cell UE identifier of a current serving cell of it recognizes from the scheduling identifier B that what is received is a response message for random access which is transmitted to mobile stations with a mobile station identifier assigned thereto and Par. 0068, Mobile stations examine the information of the control information block and check the scheduling identifier and the allocated shared channel block position information.  In other words, when the scheduling identifier B is allocated to the control information block, the mobile stations recognize that what is received is a response message for random access attempted by a mobile station with a mobile station identifier assigned thereto, and check the allocated downlink shared channel position information for the response message.  The mobile stations demodulate and decode data transmitted through the allocated downlink shared channel and acquire the response message for random access.”. SO, the base station send identifier B “dedicated identifier” to the mobile.  Furthermore, Kim discloses the identifier which is assigned by the base station to UE, uses to page the UE [See, Par. 0018] and Rune discloses the identifier which is assigned by the base station to UE, uses to page the UE [Par. 0054].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414